           Case 1:20-cv-05662-LGS Document 33 Filed 11/16/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 EMA FINANCIAL, LLC,                                          :
                                            Plaintiff,        :
                                                              :    20 Civ. 5662 (LGS)
                            -against-                         :
                                                              :          ORDER
 PHARMAGREEN BIOTECH INC.,                                    :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for November 19,

2020, and no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the November 19, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the provisions

for periodic status letters, and the need for a pre-motion letter to avoid cancellation of the final

conference and setting of a trial date. The parties should be aware that the Court does not extend

the deadlines for discovery absent compelling circumstances, and that the use of any alternative

dispute resolution mechanism does not stay or modify any date in the case management plan.



Dated: November 16, 2020
       New York, New York
